Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a Final office action on merit.  Claims 1-9, after restriction requirement, have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Restriction Election
Applicant has elected Group I (claims 1-9), without traverse, for further examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
    nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0036054 A1, Zouridakis (hereinafter Zouridakis) in view of US 2012/0185418 A1, Capman et al. (hereinafter Capman).


As to claim 1, Zouridakis discloses a method of diagnosing skin cancer, the method comprising: 
providing a tissue image of a tissue sample suspected of being cancerous (pars 0006, 0009, 0011-0012, 0015, 0022, obtaining image of  skin lesion for skin cancer screening); 
generating a plurality of pixel segmentation of the tissue image, wherein each pixel segmentation is classified as specific type of tissue (Figs 17A-17B; pars 0012-0013, 0015, modules performing segmentation of an imaged object, feature extraction within the segmented object image and classification of the object based on extracted features);

introducing the plurality of classifier features into a computer aided Clustering algorithm to provide for centroids of data relating to the classifier features (Figs 8, 20A-20B; pars 0025, 0037, 0089, 0103, 0115-0122). 
Zouridakis does not expressly teach applying a raw audio signal for each of the centroids of data; and introducing the raw audio signal for each of the centroids of data into an additional machine learning algorithm thereby providing for a visual and/or audio output for diagnosing the tissue sample suspected of being cancerous.  
Capman, in the same or similar field of endeavor, further teaches applying a raw audio signal for each of the centroids of data; and introducing the raw audio signal for each of the centroids of data into an additional machine learning algorithm to detect abnormal audio events (Figs 1-2; pars 0014-0016, 0020-0024, 0032, 0041-0042, 0052, using audio signal, identifying centroids of data and learning algorithm to detect abnormality).
Therefore, consider Zouridakis and Capman’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Capman’s teachings on training audio signals to detect abnormal events in Zouridakis’s method to provide audio or visual output in helping for skin diseases screening and diagnosing.



As to claim 3, Zouridakis as modified discloses the method of claim 1, where features of the tissue image are extracted from the image and grouped into a plurality of segment for analyzing by a classification system (Zouridakis: Fig 17B, 24-25; pars 0013, 0056-0061, 0063, 0102-0103, 0106, 0242, tiny regions being grouped with nearby larger ones or with similar features).  

As to claim 4, Zouridakis as modified discloses the method of claim 3, wherein the classifying step characterizes the tissue in the tissue image at least one of the features selected from the group of shape, color, size and quality of tissue (Zouridakis: pars 0102-0103, 0125, 0174, size or color based grouping/clustering).  

As to claim 5, Zouridakis as modified discloses the method of claim 3, teaches the classification system is a convolution Neural Network (Capman: par 0010) but does not expressly teach the convolution Neural Network being selected from Googlenet, ENET or Inception.  Googlenet, ENET, etc. however, are well known CNN classification architectures (see US 20170286979 A1, Chavez et al.; US 20170262479 A1, Chester; US 2017/0132526 A1, Cohen et al.). Therefore, consider Zouridakis as modified’s teachings as a whole, it would have been obvious to one of skill in the art before the 

As to claim 6, Zouridakis as modified discloses the method of claim 1, wherein the clustering process is an unsupervised or semisupervised clustering algorithm (Capman: pars 0015, 0062, 0070, 0115, unsupervised clustering/learning).  

As to claim 8, Zouridakis as modified discloses the method of claim 1, wherein the raw audio signal is selected from the group consisting of different pitch, loudness, timbre, spatialization and temporal patterns of each visual feature (Capman: pars 0062-0064 temporal or spectro-temporal parameters representing temporal patterns).  

As to claim 9, Zouridakis as modified discloses the method of claim 1, wherein the visual and/or audio output is communicated by headphones, speaker, smartphone, computer, tablet, mobile device, watch, Bluetooth device or a device that provides a tactile or vibration signal (Capman: Fig 7; pars 0055, 0057, 0118, PC like device and WLAN network for visual/audio communication).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Zouridakis in view of Capman, and further in view of US 2016/0322066 A1, Sharifi et al. (hereinafter Sharifi).


As to claim 7, Zouridakis as modified discloses the method of claim 1, but does not expressly teach machine learning system analyzes Fast Fourier transforms (FFTs) and 
Therefore, consider Zouridakis as modified and Sharifi’s teachings as a whole, it would have been obvious to one of skill in the art before the filing date of invention to incorporate Sharifi’s teachings on generating the spectrogram using FFT in Zouridakis as modified’s method to provide or enable audio data analysis in frequency domain.

10-23. (Withdrawn)

Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive.  Applicant essentially argues that Capman is not an analogous art as Capman does not teach using the audio system for a tissue sample. Examiner respectfully disagrees. Capman teaches techniques by utilizing an audio signal to detect whether audio anomalies exist (abstract). More specifically, Capman teaches collecting a sequence of audio signals from an environment, learning the audio sequence to extract the acoustic parameter and obtaining statistical models by segment class, then analyzing abnormalities comparing information stored in database by utilizing mathematical algorithms such as HMM (Hidden Markov Model), GMM (Gaussian Mixture Model), NN (Neural Network) and the like (Figs 2, 4, 6; pars 0008-0010, 0054, 0061-0063).  Such technique, as an ordinary skill in the art would understand and appreciate, is well known and can be and have been applied to different fields of endeavor, including medical G06N20/00.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s Note
Examiner has cited particular column, line number, paragraphs and/or figure(s) in the reference(s) as applied to the claims for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/QUN SHEN/
Primary Examiner, Art Unit 2661